UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file # 033-00737 CNB CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2662386 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 303 North Main Street, Cheboygan MI 49721 (Address of principal executive offices, including Zip Code) (231) 627-7111 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 or the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes oNo x As of August 3, 2011 there were 1,212,098 shares of the issuer’s common stock outstanding. CNB CORPORATION Index PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Condensed): Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 3 Consolidated Statements of Income – Three and Six Months Ended June 30, 2011 and 2010 4 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 – 16 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 17 – 21 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 – Controls and Procedures 21 – 22 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 22 Item 1A – Risk Factors 22 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 – Defaults Upon Senior Securities 22 Item 4 – (Removed and Reserved) 22 Item 5 – Other Information 22 Item 6 – Exhibits and Reports on Form 8-K 22 Signatures 23 Exhibit Index 24 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (CONDENSED) CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share data) June 30, December 31, ASSETS (Unaudited) Cash and due from banks $ $ Interest-bearing deposits with other financial institutions Total cash and cash equivalents Time Deposits with other financial institutions Securities available for sale Securities held to maturity (market value of $7,699 in 2011 and $8,727 in 2010) Other securities Loans, held for sale Loans, net of allowance for loan losses of $2,090 in 2011 and $2,354 in 2010 Premises and equipment, net Other real estate owned Other assets Total assets $ $ LIABILITIES Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common stock - $2.50 par value; 2,000,000 shares authorized; and 1,212,098 shares issued and outstanding in 2011 and 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) Three months ended Six months ended June 30, June 30, (Unaudited) INTEREST INCOME Loans, including fees $ Securities Taxable Tax exempt Other interest income 49 56 Total interest income INTEREST EXPENSE ON DEPOSITS NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fees Net realized gains from sales of loans 40 50 67 80 Loan servicing fees, net of amortization 23 25 46 45 Gains on life insurance proceeds - - Gain on the sale of investment securities - 5 - 5 Other income 88 Total noninterest income NONINTEREST EXPENSES Salaries and employee benefits Deferred compensation 63 47 Occupancy Legal and professional FDIC Premiums 80 ORE losses and carrying costs Other expenses Total noninterest expense INCOME BEFORE INCOME TAXES 52 Income tax expense (benefit) ) ) NET INCOME $
